Per Curiam.
In every case hitherto, the endorsements were certainly made before the expiration of the time necessary to close the bar of the statute of limitations, ori to raise the presumption of payment they were produced to repel; and they were clearly made in prejudice of the creditors’ interest at the time. Such is the ground on which they were received in Addams v. Seitzinger, in which they were compared to memoranda charging the writer, made by a party since dead. But the comparison fails where the interest involved points the other way. It is said the law presumes in favour of honesty. It certainly does so in the absence of a motive to be dishonest; but such is the infirmity of our nature, that it is not in the course of human affairs for mankind to resist the impulses of selfishness. Hence the petition dictated by Infinite Wisdom, not to be led into temptation; and what temptation so persuasive as the expectation of gain ? The law is so uncompromising on this head, that it excludes the purest and best man in the community from testifying in a cause which involves his property to the value of a farthing; and it equally guards against the working of interest in every other case. The party, therefore, who produces an endorsement of partial payment, must satisfactorily show that it was made when it couldjiave been done to revive a cause of action extinguished by lapse of time. With this restriction, the rule is not only a safe but a good one; without it, the abuse of it would induce the Legislature here, as the Parliament has done in England, to abolish it altogether. The exact time of the obligee’s death in this instance is not exactly known, but more than twenty years from the day of payment had elapsed at the probate of his will; and it therefore does not appear that the endorsements were not made when it was his interest to sacrifice a part rather than the whole. The bond, therefore, was properly stricken out of the report, as not being an available part of the intestate’s estate.
Decree affirmed.